Citation Nr: 0841933	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for severe kyphoscoliosis of 
the thoracic and lumbar spine (also claimed as back injury 
with severe arthritis).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in June 2007.   

The veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 


FINDINGS OF FACT

1.  In a February 1971 decision, the Board denied the 
veteran's claim for service connection for kyphoscoliosis, 
thoracolumbar.   

2.  Evidence received since the February 1971 Board decision, 
by itself or in conjunction with the evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1971 Board decision that denied a service 
connection claim for kyphoscoliosis, thoracolumbar is final.  
38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the February 1971 Board decision 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated August 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in August 2006.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The letter also set forth the basis for the prior denial; 
that is, that the disability preexisted service and was not 
aggravated by service.  The Board believes that the August 
2006 notice, constituted adequate Kent notice to the 
appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

In February 1971, the Board denied the veteran's claim of 
entitlement to service connection for kyphoscoliosis, 
thoraco-lumbar. As the claimant did not appeal, the Board's 
determination is final. 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  It is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the RO's October 2006 rating decision 
reopened the veteran's claim, and then denied it based on a 
de novo review of the evidence.  Despite the determination 
made by the RO, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim. See Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.
  
The evidence on record at the time of the February 1971 Board 
decision consisted solely of the service medical records.  
These records reflect that the veteran underwent an entrance 
examination in February 1968 that showed kyphoscoliosis.  It 
was not originally considered to be a disqualifying defect.  
However, the veteran reported to sick call during the first 
week of training.  He complained of chronic back trouble; and 
an examination disclosed mild thoracic scoliosis and a severe 
thoracic kyphosis associated with a compensatory midlumbar 
lordosis.  The veteran was treated systematically and 
returned to training.  However, he soon reported back to sick 
call with complaints of continuing back pain.  The veteran 
indicated to the medical board that he has had a back 
deformity all his life and that since the age of 12, he has 
experienced back pain with exertion.  He reported that this 
back pain has interfered with his ability to play sports and 
to work.  X-rays confirmed mild left thoracic scoliosis 
associated with a severe thoracic kyphosis and compensatory 
midlumbar lordosis.  The medical board found this to be a 
nonacceptable defect which existed prior to the veteran's 
entry into service and not aggravated by service.  The Board 
noted that pre-existing disabilities can be service connected 
only if aggravated during service or as a result of service.  
It found no superimposed injury during service that could 
have caused any aggravation.  As such, it denied the 
veteran's claim.

Evidence submitted since the February 1971 Board decision 
includes lay statements from the veteran's spouse, brother, 
and sister-in-law reporting that the veteran told them about 
abusive treatment in service; additional statements from the 
veteran; the veteran's hearing testimony; and outpatient 
treatment records dated August 1998 through May 2007 that 
reflect continued back pain and spine abnormalities.  The 
veteran's statements and testimony essentially reiterate the 
contentions he advanced in connection with the prior claim.  
The Board notes that the other new evidence fails to address 
the reason for the previous denial.  The other new evidence 
does not suggest that the veteran's kyphoscoliosis (that 
existed prior to service) was aggravated by service.  The lay 
statements refer to abuse during service, but do not suggest 
any first hand knowledge of any increase in severity during 
service.  The newly received medical records simply document 
current complaints and clinical findings and do not suggest 
any increase in severity during service.  In view of the 
bases for the February 1971 denial of service connection, the 
Board finds that the new evidence does not raise a reasonable 
possibility of substantiating the claim; and therefore it 
does not constitute new and material evidence.  The veteran's 
claim is therefore not reopened.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim for service connection for severe 
kyphoscoliosis of the thoracic and lumbar spine.  The appeal 
is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


